Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-03157-PAB-STV

  WENDELL H. STONE COMPANY, INC, individually and on behalf of all others similarly
  situated,

         Plaintiff,

  v.

  FIVE STAR ADVERTISING, LLC, and
  JOHNNY LEE,

         Defendants.


                                            ORDER


         This matter comes before the Court on Plaintiff’s Motion for Class Certification

  [Docket No. 21] filed on April 14, 2020. The defendants have not entered an

  appearance or filed a response. The Court has jurisdiction pursuant to 28 U.S.C.

  § 1331.

  I. BACKGROUND

         This case arises out of the receipt of unsolicited facsimile (“fax”) advertisements.

  Plaintiff alleges that defendants sent unsolicited fax transmissions in violation of the

  Telephone Consumer Protection Act (“TCPA”), as amended by the Junk Fax Prevention

  Act of 2005 (“JFPA”), 47 U.S.C. § 227. Docket No. 1 at 2, ¶ 4; 3, ¶ 8. Plaintif f alleges

  that defendant Johnny Lee (“Lee”), a natural person residing in Castle Rock, Colorado,

  is the only registered member of defendant Five Star Advertising, LLC (“Five Star”), a

  limited liability company with its principal office at 6247 El Diente Peak Place, Castle
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 2 of 17




  Rock, Colorado. Docket No. 1 at 2, ¶ 2; 5, ¶ 28. Plaintif f states that on October 1,

  2019, defendants transmitted a fax advertisement to plaintiff. Id. at 4, ¶ 18. Plaintiff

  states that the fax advertised defendants’ goods or products, it was part of defendants’

  work or operations in marketing defendants’ goods or products, plaintiff never invited or

  gave permission to defendant to send the advertisement fax, and the fax did not contain

  an opt-out provision as required by 47 U.S.C. § 227. Id. at 4, ¶¶ 20-21, 23; 5, ¶ 27.

  Plaintiff states “[o]n information and belief” that defendants faxed the same unsolicited

  advertisement to 40 other recipients without receiving the recipients’ permission or

  invitation. Id. at 5, ¶ 24. Plaintiff states that defendant Lee has personal oversight of

  Five Star and the drafting and implementation of the fax advertisements and Five Stars’

  policies regarding the JFPA. Id. at 5, ¶¶ 29-30, 32.

         Plaintiff seeks to certify a class consisting of

         [a]ll persons who (1) on or after four years prior to the filing of this action,
         (2) were sent, by [d]efendants or on [d]efendants’ behalf, (3) a telephone
         facsimile message substantially similar to Exhibit A, (4) from whom
         [d]efendants claim they obtained prior express permission or invitation to
         send those faxes in the same manner as [d]efendants claim they obtained
         prior express consent to fax the [p]laintiff.

  Id. at 6, ¶ 33. The proposed class excludes judicial officers presiding over this action

  and their family members; defendants, their subsidiaries, parents, successors,

  predecessors, and any entity in which defendants or their parents have a controlling

  interest; defendants’ current or former employees, officers and directors; plaintiff’s

  attorneys; persons who opt-out from the class; the legal representatives, successors or

  assigns of any person who opts-out; and persons whose claims against defendants

  have been fully adjudicated. Id. ¶ 34. Plaintiff estimates that the number of class


                                                2
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 3 of 17




  members is “in the thousands.” Id. ¶ 37.

         Neither defendant has made an appearance in this case. On January 29, 2020,

  the Clerk of Court entered default as to Five Star, Docket No. 17, and on February 5,

  2020, the Clerk of Court entered default as to Johnny Lee. Docket No. 20. On April 14,

  2020, plaintiff filed a motion to certify the class. Docket No. 21.

  II. ANALYSIS

         As an initial matter, the Court notes that the entry of default does not prevent the

  Court from certifying the proposed class. “[A] clerk’s entry of default does not change

  the analysis that a district court must undertake in deciding whether to certify a class

  because any other conclusion might give defendants an incentive to default in

  situations where class certification seems likely.” Yarger v. Fresh Farms, LLC, 2020

  WL 4673229, at *5 (D. Kan. Aug. 12, 2020) (quoting Lehman v. Calls After Hours, LLC,

  2019 WL 8405591, at *1 (N.D. Ohio Aug. 16, 2019)); see also Heinz v. Dubell Lumber

  Co., 2020 WL 1030785, at *1 (D.N.J. Mar. 3, 2020) (“the Clerk’s entry of default in this

  case is no barrier to the certification of [p]laintiff’s proposed class”) (citing Fayun Luo v.

  Qiao Xing Universal Res., 2017 WL 2470248, at *2 (D.V.I. June 6, 2017) (granting class

  certification where defendant failed to appear and clerk entered default); Skeway v.

  China Natural Gas, Inc., 304 F.R.D. 467, 472 (D. Del. 2014) (explaining that “any other

  conclusion might give defendants an incentive to default in situations where class

  certification seems likely” (internal quotation omitted)).

         After an entry of default, “the well-pleaded allegations in the complaint are

  deemed admitted.” Shaw v. Vircurex, No. 18-cv-00067-PAB-SKC, 2019 WL 2636271,



                                                 3
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 4 of 17




  at *2 (D. Colo. Feb. 21, 2019) (citing Charles Wright, Arthur Miller & Mary Kane, Fed.

  Prac. & Proc. § 2688 (3d ed. 2010)). “Even after default, however, it remains for the

  court to consider whether the unchallenged facts constitute a legitimate cause of action,

  since a party in default does not admit conclusions of law.” Charles Wright, Arthur

  Miller & Mary Kane, Fed. Prac. & Proc. § 2688.1 (4th ed. 2020).

         A. Rule 23

         “[I]n cases involving default, certification under Rule 23 remains a procedural

  requirement for a class to recover damages.” Yarger, 2020 WL 4673229, at *5 (internal

  quotations omitted). District courts have broad discretion in granting or denying class

  certification. Shook v. Bd. of Cnty. Comm’rs of the Cnty. of El Paso (“Shook II”), 543

  F.3d 597, 603 (10th Cir. 2008). “[C]ertification is proper only if ‘the trial court is

  satisfied, after a rigorous analysis, that the prerequisites of Rule 23(a) have been

  satisfied.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011) (quoting Gen.

  Tel. Co. of the Sw. v. Falcon, 457 U.S. 147, 161 (1982)).

         A district court may certify a class action if the proposed class satisfies the

  prerequisites of Rule 23(a) as well as the requirements of one of the three types of

  classes identified in Rule 23(b). In the typical case where the plaintiff applies for class

  certification, plaintiff bears the burden of proving that Rule 23’s requirements are

  satisfied. DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1194 (10th Cir. 2010) (citing

  Shook v. Bd. of Cnty. Comm’rs of the Cnty. of El Paso (“Shook I”), 386 F.3d 963, 968

  (10th Cir. 2004)).

         Rule 23(a) requires that (1) the class be so numerous that joinder is



                                                 4
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 5 of 17




  impracticable; (2) there are questions of law or fact common to the class; (3) the claims

  of the representative party are typical of those of the class; and (4) the representative

  parties will fairly and adequately protect the interests of the class. Fed. R. Civ. P. 23(a).

  A class action may be sustained if these requirements are satisfied, and the class

  meets the requirements of one of the categories of Rule 23(b). Id. at 23(b).

         Plaintiff seeks to certify this class under Rules 23(b)(2) and (b)(3). Docket No.

  21 at 2. Rule 23(b)(2) states that a class action may be maintained if “the party

  opposing the class has acted or refused to act on grounds that apply generally to the

  class, so that final injunctive relief or corresponding declaratory relief is appropriate

  respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) certification

  imposes two independent but related requirements: defendant’s actions or inaction

  must be based on ground generally applicable to all class members, and the injunctive

  relief must be appropriate for the class as a whole. Shook II, 543 F.3d at 604. Rule

  23(b)(3) states that a class action may be maintained if

         the court finds that the questions of law or fact common to class members
         predominate over any questions affecting only individual members, and
         that a class action is superior to other available methods for fairly and
         efficiently adjudicating the controversy. The matters pertinent to these
         findings include: (A) the class members’ interests in individually controlling
         the prosecution or defense of separate actions; (B) the extent and nature
         of any litigation concerning the controversy already begun by or against
         class members; (C) the desirability or undesirability of concentrating the
         litigation of the claims in the particular forum; and (D) the likely difficulties
         in managing a class action.

  Fed. R. Civ. P. 23(b)(3).

         The Court will first consider whether plaintiff has proposed an ascertainable class

  with regards to certification under Rule 23(b)(3). “Although not specifically mentioned in


                                                5
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 6 of 17




  the rule, an essential prerequisite to an action under Rule 23 is that there m ust be a

  class.” Edwards v. Zenimax Media Inc., No. 12-cv-00411-WYD-KLM, 2012 WL

  4378219, at *4 (D. Colo. Sept. 25, 2012) (quotations omitted); see also Carrera v.

  Bayer Corp., 727 F.3d 300, 306 (3d Cir. 2013) (noting that “[c]lass ascertainability is an

  essential prerequisite of a class action, at least with respect to actions under Rule

  23(b)(3)” (quotations omitted)). “An identifiable class exists if its members can be

  ascertained by reference to objective criteria.” Donaca v. Dish Network, LLC, 303

  F.R.D. 390, 397 (D. Colo. 2014). “A class is sufficiently defined if it is ‘administratively

  feasible for the court to determine whether a particular individual is a member.’”

  Edwards, 2012 WL 4378219, at *4 (citing Davoll v. Webb, 160 F.R.D. 142, 143 (D.

  Colo. 1995)). The rigorous analysis required by Rule 23 applies equally to

  ascertainability. Carrera, 727 F.3d at 306. “A plaintiff may not merely propose a

  method of ascertaining a class without any evidentiary support that the method will be

  successful.” Id. “A class is sufficiently defined if it is administratively feasible for the

  court to determine whether a particular individual is a member. Administrative feasibility

  means that identifying class members is a manageable process that does not require

  much, if any, individual factual inquiry.” Warnick v. Dish Network, LLC, 301 F.R.D. 551,

  556 (D. Colo. 2014) (internal quotations and citations omitted).

         Although the identity of individual class members need not be ascertained
         before class certification, the membership of the class must be
         ascertainable. Because individual class members must receive the best
         notice practicable and have an opportunity to opt out, and because
         individual damage claims are likely, Rule 23(b)(3) actions require a class
         definition that will permit identification of individual class members, while
         Rule 23(b)(1) or (b)(2) actions may not.



                                                 6
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 7 of 17




  Manual for Complex Litigation (Fourth), § 21.222 (2004). Plaintiff does not supply any

  evidence of how plaintiff would identify the other class members given the default by

  defendants. See generally Docket No. 21. While defendants should not be rewarded

  for failing to appear, if there is no way for plaintiff to identify the class members then the

  class cannot be ascertainable. See Donaca, 303 F.R.D. at 396 (holding that a class

  was not ascertainable because, “despite his counsel’s best ef forts, plaintiff has been

  unable to identify any individual or phone number that received a telemarketing call

  from those platforms or dealers on those dates other than [the nam ed plaintiff] himself.

  Apparently any records that could have identified such persons or calls have been lost

  or destroyed.”). “[T]o satisfy ascertainability as it relates to proof of class membership,

  the plaintiff must demonstrate his purported method for ascertaining class members is

  reliable and administratively feasible, and permits a defendant to challenge the

  evidence used to prove class membership.” Carrera, 727 F.3d at 308. Plaintiff has not

  supplied a reliable and administratively feasible method for ascertaining class

  members. Therefore, the Court will deny plaintiff’s motion to certify with regard to Rule

  23(b)(3) without prejudice. Because the issue of ascertainability matters less for a Rule

  23(b)(2) class, see Carrera, 727 F.3d at 306, the Court will consider whether the class

  should be certified under Rule 23(b)(2).

         B. Numerosity

         Rule 23(a)(1) requires that the class membership be sufficiently large to warrant

  a class action because the alternative of joinder is impracticable. Fed. R. Civ. P.

  23(a)(1). Some courts have held that numerosity may be presumed at a certain



                                                7
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 8 of 17




  number; however, the Tenth Circuit has never adopted a minimum presumption.

  Trevizo v. Adams, 455 F.3d 1155, 162 (10th Cir. 2006) (upholding district court ruling

  that a group of eighty-four class members was insufficient to warrant class certification).

  The complaint alleges that defendants faxed the same unsolicited fax to 40 other

  recipients without receiving permission, Docket No. 1 at 5, ¶ 24, and that plaintif f

  believes the class members to be in the thousands. Id. at 6, ¶ 37. Because the Court

  must deem the well-pleaded facts of the complaint as admitted, see Shaw, 2019 WL

  2636271, at *2, this is sufficient to satisfy the numerosity requirement.

         C. Commonality

         Rule 23(a) requires a district court to ensure that “there are questions of law or

  fact common to the class.” Fed. R. Civ. P. 23(a)(2). Factual differences in the claims of

  the individual class members should not result in the denial of class certification where

  common questions of law exist. Commonality requires that the plaintiff demonstrate

  that the class members have “suffered the same injury” such that the claims of the

  class are based on a common contention and that the determination of the truth or

  falsity of this contention “will resolve an issue that is central to the validity of each one of

  the claims in one stroke.” Wal-Mart, 564 U.S. at 350. Even a single common question

  will satisfy commonality. Id. at 359. “What matters to class certification . . . is not the

  raising of common ‘questions' – even in droves – but rather, the capacity of a

  class-wide proceeding to generate common answers apt to drive the resolution of the

  litigation.” Id. at 350 (citation omitted).

         Plaintiff argues that commonality is met because plaintiff and the class raise a



                                                 8
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 9 of 17




  number of common questions and the litigation “will answer for everyone whether the

  faxes were unlawful.” Docket No. 21 at 6-7. Plaintiff defines the proposed class as

        [a]ll persons who (1) on or after November 6, 2015, (2) were sent, by
        [d]efendants or on [d]efendants’ behalf, (3) a telephone facsimile
        message substantially similar to Exhibit A, (4) from whom [d]efendants
        claim they obtained prior express permission or invitation to send those
        faxes in the same manner as [d]efendants claim they obtained prior
        express consent to fax the [p]laintiff.

  Docket No. 21 at 2. Because consent is an af firmative defense, it raises the possibility

  of “mini-trials” to determine whether each plaintiff consented to receive the faxes. See

  Tech Instrumentation, Inc. v. Eurton Electric Co., Inc., No. 16-cv-02981-MSK-KMT,

  2018 WL 3382914, at *2 (D. Colo. May 29, 2018).

        Most courts, however, have certified TCPA classes notwithstanding this
        consent issue, finding that affirmative defenses like consent rarely
        preclude class certification, that (the absence of) consent is often
        common across the whole class because the typical TCPA cases involve
        communications that were part of a mass campaign, or that the class
        definition can simply exclude those who had given prior consent.

  7 William B. Rubenstein, Newberg on Class Actions (“Newberg”), § 21:8. Because the

  issues of whether the faxes were advertisements, who sent them, whether there was an

  opt-out notice that complied with the TCPA, the damages the class is entitled to, and

  whether defendants acted wilfully are questions common to the class and unaffected by

  the issue of consent, the Court finds that commonality is met. See Tech

  Instrumentation, 2018 WL 3382914, at *2.

        D. Typicality

        Rule 23(a)(3) requires that the “claims or defenses of the representative parties

  are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). The



                                              9
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 10 of 17




   typicality requirement ensures that the absent class members are adequately

   represented by the lead plaintiff such that the interests of the class will be fairly and

   adequately protected in their absence. Falcon, 457 U.S. at 157 n.13. Typicality “is

   satisfied when each class member’s claim arises from the same course of events, and

   each class member makes similar legal arguments to prove the defendant’s liability.”

   Marisol A. v. Giuliani, 126 F.3d 372, 376 (2d Cir. 1997). “[I]t is well-established that a

   proposed class representative is not typical under Rule 23(a)(3) if the representative is

   subject to a unique defense that is likely to become a major focus of the litigation.”

   Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 599 (3d Cir. 2012) (internal quotations

   omitted).

          Typicality “limit[s] the class claims to those fairly encompassed by the named

   plaintiff’s claims,” Gen. Tel. Co. of the N.W., Inc. v. E.E.O.C., 446 U.S. 318, 330

   (1980), which allows self-interested litigation by the named plaintiffs to necessarily

   advance the interests of the class as a whole. Newberg, § 3:29. Plaintiff seeks to

   certify a class of people who received the same or a substantially similar fax and “from

   whom [d]efendants claim they obtained prior express permission or invitation to send

   those faxes in the same manner” as defendants’ claim about plaintiff. Docket No. 21 at

   2. Defendants are alleged to have acted against plaintiff and the proposed class in the

   same manner. To the extent concerns about consent determinations are applicable to

   typicality, the Court concludes that the claims are sufficiently typical of the class

   because the proposed class consists of only those members from whom defendants

   claimed to have obtained prior permission in the same way defendants claimed to



                                                10
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 11 of 17




   obtain prior permission from plaintiff. Id. Therefore, the Court finds that typicality is

   met.

          E. Adequacy of Representation

          Rule 23(a)(4) requires that the class representative “fairly and adequately protect

   the interests of the class.” Fed. R. Civ. P. 23(a)(4). As the Supreme Court has noted,

   the “adequacy-of-representation requirement tends to merge with the commonality and

   typicality criteria of Rule 23(a), which serve as guideposts for determining whether

   maintenance of a class action is economical and whether the named plaintiff’s claim

   and the class claims are so interrelated that the interests of the class members will be

   fairly and adequately protected in their absence.” Amchem Prods., Inc. v. Windsor, 521

   U.S. 591, 626 n.20 (1997) (internal quotations omitted). As such, the “inquiry under

   Rule 23(a)(4) serves to uncover conflicts of interest between named parties and the

   class they seek to represent.” Id. at 625. To be an adequate class representative, the

   “representative must be part of the class and possess the same interest and suffer the

   same injury as the class members.” Id. at 625-26.

          The Tenth Circuit has identified two questions relevant to the adequacy of

   representation inquiry: “(1) do the named plaintiffs and their counsel have any conflicts

   of interest with other class members and (2) will the named plaintiffs and their counsel

   prosecute the action vigorously on behalf of the class?” Rutter & Wilbanks Corp. v.

   Shell Oil Co., 314 F.3d 1180, 1187-88 (10th Cir. 2002) (citation om itted). Adequate

   representation depends on, among other factors, an absence of antagonism between

   the representatives and absentees, and a sharing of interest between representatives



                                                11
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 12 of 17




   and absentees. Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir. 2011).

          The Court has identified no conflict between plaintiff and the putative class, and

   plaintiff’s counsel has extensive experience litigating TCPA class actions such as this

   one. See generally Docket No. 21-1. Plaintiff and his counsel have continued to litigate

   this case despite the failure of defendants to appear, and the Court finds that plaintiff is

   an adequate representative of the putative class.

          F. Rule 23(b)(2)

          As noted earlier, Rule 23(b)(2) certification imposes two independent but related

   requirements: defendant’s actions or inaction must be based on grounds generally

   applicable to all class members and the injunctive relief must be appropriate for the

   class as a whole. Shook II, 543 F.3d at 604. “The rule therefore authorizes an inquiry

   into the relationship between the class, its injuries, and the relief sought, and we have

   interpreted the rule to require that a class must be ‘amenable to uniform group

   remedies.’” Id. (quoting Shook I, 386 F.3d at 973). Rule 23(b)(2) requires that a single

   injunction provides relief to each member of the class. Wal-Mart, 564 U.S. at 360. The

   Tenth Circuit has described two requirements of Rule 23(b)(2):

          [T]he class must be sufficiently cohesive that any classwide injunctive
          relief can satisfy the limitations of Federal Rule Civil Procedure 65(d) –
          namely, the requirement that it state its terms specifically; and describe in
          reasonable detail the act or acts restrained or required . . . . Second, [a]
          class action may not be certified under Rule 23(b)(2) if relief specifically
          tailored to each class member would be necessary to correct the allegedly
          wrongful conduct of the defendant.

   Shook II, 543 F.3d at 604 (internal citations and quotations omitted). The facts deemed

   admitted show that defendants sent unsolicited faxes to thousands of people with



                                                12
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 13 of 17




   whom it has no prior business dealings or consent. Docket No. 1 at 3, ¶¶ 8-10; 6, ¶ 37.

   The complaint includes a prayer for relief “enjoining [d]efendants from sending further

   faxes to [p]laintiff and the [c]lass without first obtaining prior express invitation or

   permission or that fail to contain appropriate opt out language, and otherwise protecting

   the interests of the [c]lass.” Docket No. 1 at 14, ¶ 3.

          The Court must consider whether class certification is necessary. See Kan.

   Health Care Ass’n, Inc. v. Kan. Dept. of Social and Rehab. Servs., 31 F.3d 1536, 1548

   (10th Cir. 1994) (“This court has ‘recognized the line of authority indicating that a class

   certification is unnecessary if all the class members will benefit from an injunction

   issued on behalf of the named plaintiffs.’”) (citing Everhart v. Bowen, 853 F.2d 1532,

   1538-39 n.6 (10th Cir. 1988), rev’d on other grounds, 494 U.S. 83 (1990)). In Kan.

   Health Care Ass’n, 31 F.3d at 1548, the Tenth Circuit held that where an injunction

   invalidated a state Medicaid reimbursement plan, it affected the interests of all potential

   class members and formal class certification was unnecessary. In this case,

   certification is necessary because there is no assurance that an injunction ag ainst

   defendants preventing them from faxing Wendell Stone Company would prevent

   defendants from sending unsolicited faxes to other companies or persons.

          While the injunctive relief sought is quite close to an impermissible injunction to

   obey the law, see Monreal v. Potter, 367 F.3d 1224, 1236 (10th Cir. 2004) (injunctions

   simply requiring defendant to obey the law and prohibiting defendant from violating it

   are impermissible), 47 U.S.C. § 227(b)(3) creates a private right of action to bring an

   action to enjoin a violation of the TCPA. 47 U.S.C. § 227(b)(3)(A). Section 227(b)(3)



                                                  13
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 14 of 17




   speaks of actions in state court, but the Supreme Court has held that the TCPA's

   permissive grant of jurisdiction to state courts does not deprive federal courts of federal

   question jurisdiction over private TCPA suits. Mims v. Arrow Fin. Servs. LLC, 565 U.S.

   368, 387 (2012). The Court finds that the class is sufficiently cohesive for a classwide

   injunctive relief and tailoring to each class member is unnecessary. See Shook II, 543

   F.3d at 604. Accordingly, the Court finds that certification under Rule 23(b)(2) is

   appropriate.

          G. Hybrid Class

          Plaintiff brings suit for both injunctive and monetary relief. Docket No. 1 at 14. A

   hybrid class action can refer to a single case where a plaintiff seeks both injunctive and

   monetary damages through certification under more than one section of Rule 23.

   Newberg, § 4:38. The TCPA provides for injunctive relief and damages of actual loss

   or $500 per violation, whichever is greater, and permits the Court to triple the damages

   if the violation was wilful or knowing. 47 U.S.C. § 227(b)(3). In Monreal v. Potter, the

   Tenth Circuit declined to rule on the possibility of hybrid certification “whereby the

   liability stage might be certified for class treatment under Rule 23(b)(2) even if the

   damages stage does not qualify for such treatment.” 367 F.3d at 1237 n.12 (“W e do

   not need to rule on a hybrid possibility because in the instant case, the liability stage

   does not satisfy either Rules 23(b)(2) or 23(b)(3).”). In Wal-Mart, the Supreme Court

   held that money damages are largely unavailable in Rule 23(b)(2) class actions. 564

   U.S. at 360 (“Our [prior] opinion . . . expressed serious doubt about whether claims for

   monetary relief may be certified under [23(b)(2)]. We now hold that they may not, at



                                                14
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 15 of 17




   least where (as here) the monetary relief is not incidental to the injunctive or declaratory

   relief.”). After Wal-Mart, some courts have permitted hybrid classes “by certifying a

   23(b)(2) class for the injunctive portion of the case and a 23(b)(3) class for the

   damages portion.” Morrison v. Clear Mgmt. Sols., 2019 WL 122905, at *5 (D. Utah Jan.

   7, 2019) (citing Buchanan v. Tata Consultancy Servs., Ltd., 2017 WL 6611653, at *23

   (N.D. Cal. Dec. 27, 2017)). Because plaintiff does not urge the Court to certify a

   “hybrid” class, the Court declines to do so.

   III. CLASS COUNSEL

          When certifying a class, a Court “must appoint class counsel.” Fed. R. Civ. P.

   23(g). In appointing class counsel, the Court must consider:

          (A)(i) the work counsel has done in identifying or investigating potential
          claims in the action; (ii) counsel’s experience in handling class actions,
          other complex litigation, and the types of claims asserted in the action; (iii)
          counsel’s knowledge of the applicable law; and (iv) the resources that
          counsel will commit to representing the class; [and] (B) may consider any
          other matter pertinent to counsel’s ability to fairly and adequately
          represent the interests of the class[.]

   Fed. R. Civ. P. 23(g)(1). Plaintiff’s attorneys – Patrick Peluso and Taylor Smith of

   Woodrow & Peluso, LLC – request to be appointed class counsel. Docket No. 21 at 12.

   Plaintiff’s attorneys have sufficient experience handling TCPA class actions, see

   generally Docket No. 21-1, and their knowledge of applicable law, as exhibited in the

   case up to this point, weighs in favor of their appointment. Similarly, counsel have

   demonstrated that they have the resources to commit to the litigation and have

   continued to prosecute the matter despite defendants’ default. Therefore, the Court

   finds that it is appropriate to appoint plaintiff’s counsel as class counsel.



                                                  15
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 16 of 17




   IV. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that Plaintiff’s Motion for Class Certification [Docket No. 21] is

   GRANTED in part and DENIED in part. It is further

          ORDERED that the class is certified under Fed. R. Civ. P. 23(b)(2). It is further

          ORDERED that the class is defined as follows:

          All persons who (1) on or after November 6, 2015, (2) were sent, by
          Defendants or on Defendants’ behalf, (3) a telephone facsimile message
          substantially similar to Exhibit A,1 (4) from whom Defendants claim they
          obtained prior express permission or invitation to send those faxes in the
          same manner as Defendants claim they obtained prior express consent to
          fax the Plaintiff. The class excludes: (1) any judge or magistrate judge
          presiding over this action and members of their families; (2) Defendants,
          Defendants’ subsidiaries, parents, successors, predecessors, and any
          entity in which Defendants or their parents have a controlling interest and
          their current or former employees, officers and directors; (3) Plaintiff’s
          attorneys; (4) persons who properly execute and file a timely request for
          exclusion from the Class; (5) the legal representatives, successors or
          assigns of any such excluded persons; and (6) persons whose claims
          against Defendants have been fully and finally adjudicated and/or
          released.

          It is further

          ORDERED that plaintiff’s attorneys are appointed class counsel. It is further




          1
            Exhibit A, as referred to in the class definition, is attached to this order as
   Exhibit A.

                                                 16
Case 1:19-cv-03157-PAB-STV Document 23 Filed 03/17/21 USDC Colorado Page 17 of 17




         ORDERED that plaintiff shall have 30 days from the entry of this order to file any

   amended motion for class certification under Fed. R. Civ. P. 23(b)(3).




         DATED March 17, 2021.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                              17
